Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-20 in the reply filed on 12/15/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 requires the limitation “the foaming agent is reacted in the aqueous solution” which renders the claimed invention indefinite because one of ordinary skill in the art would have found the term clear. How can a foaming agent be “reacted in” water? Also, what is it reacted with? Claim 13 from which this claim depends requires that the water (i.e., the aqueous solution) to include the foaming agent? Does the foaming agent react with water? If so, how then do we have aqueous solution left after the reaction? For purposes of examination, this claim will be interpreted to mean heating the solution (see ¶0025 of the published application). 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As mentioned above, claim 14 is interpreted to mean heating the solution including the foaming agent. Because claim 15 depend from claim 14, and since claim 15 requires heating the solution including the foaming agent, claim 15 does not further limit claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (JP 2005/065750 A; machine translation was relied on for the purposes of citation and is attached to this document). 
claims 13-15, 17, 18 and 20, Asao teaches a cat litter adsorbent. See p70-82 amongst other sections. The cat litter has a coat that is coated. p60-70. The core includes a deodorant. p60-82. An example of a deodorant to be used according to Asao is a foaming agent, and components like sodium hydrogen carbonate and citric acid. See, e.g., p60, 78, 85, 86, 88 amongst other sections. 
Asao teaches that the deodorant is kneaded into a feed that contains the raw material that makes the core of the litter and is mixed well, then is granulated into a pellet. p60-90. The kneading process includes blowing steam under high-pressure and high temperature conditions, which takes place before the molding process takes place. Id.  The granulated pellets are then dried under and then coated with material such as kaolin, calcium carbonate and the like. Id. The coating process can be done without the inclusion of water. See, e.g., p79-80, amongst other sections.
With regards to claim 16, Asao teaches that the amount of the material applied on to the surface, i.e., the coat, can be less than 10%. See, e.g., p80; see also Examples.
With regards to claim 19, Asao teaches that the coating can be porous so as to allow moisture to pass through.  See, e.g., p80 amongst other sections. Because the coating is porous, and because the core can be porous (see, e.g., p78-79), then, in such cases, only a portion of the coat is formed on the surface of the core.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736